DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          GEOVANI JOHNSON,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

              Nos. 4D15-4452, 4D15-4519 and 4D15-4539

                              [July 15, 2020]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Kathleen McHugh, Judge; L.T. Case Nos. 13-
011816CF10A, 13-012248CF10A and 14-013212CF10A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

         ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   In Johnson v. State (Johnson I), 268 So. 3d 729, 731 (Fla. 4th DCA
2018), a divided panel of this Court reversed Geovani Johnson’s
convictions and sentences. The panel majority stated that “[t]he ultimate
question we answer in this case is whether the Melbourne [v. State, 679
So. 2d 759 (Fla. 1996)] procedure is always a three-step process, or a
three-step process if requested.” Johnson I, 268 So. 3d at 731. “We
determine[d] that the Melbourne procedure is indeed always a three-step
process,” id., and concluded “the trial court failed to comply with the duty
imposed by Step 3 of the Melbourne procedure,” id. at 743.

   The Florida Supreme Court quashed our decision, holding “that the
party opposing a peremptory strike must make a specific objection to the
proponent’s proffered race-neutral reason for the strike, if contested, to
preserve the claim that the trial court erred in concluding that the
proffered reason was genuine.” State v. Johnson (Johnson II), 45 Fla. L.
Weekly S161, No. SC19-96, 2020 WL 2563481, at *1 (Fla. May 21, 2020).

   Johnson failed to make a specific objection to the State’s proffered race-
neutral reason for the strike. So, consistent with the supreme court’s
opinion, we affirm Johnson’s convictions and sentences. 1 See id. at *4.

    Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                            *        *         *

    Not final until disposition of timely filed motion for rehearing.




1We previously affirmed Johnson’s judgment and sentence for the violation of
probation proceedings. Johnson I, 268 So. 3d at 731.

                                     2